BRYAN SCHRODER
United States Attorney

CAROLE A. HOLLEY
Assistant U.S. Attorney
Federal Building & U.S. Courthouse
222 West Seventh Avenue, #9, Room 253
Anchorage, Alaska 99513-7567
Phone: (907) 271-5071
Fax: (907) 271-1500
Email: carole.holley@usdoj.gov

Attorneys for Plaintiff


                     IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF ALASKA

  UNITED STATES OF AMERICA,                )   No. 3:20-cr-00016-SLG-MMS
                                           )
                          Plaintiff,       )   COUNT 1:
                                           )   CONSPIRACY TO POSSESS AND
          vs.                              )   SELL STOLEN FIREARMS
                                           )    Vio. of 18 U.S.C. § 371
  CLAY MILLHOUSE, a/k/a “Bear,”            )
  and SHAD RIDER-SORDEN, a/k/a             )   COUNTS 2-3:
  “Shadow,”                                )   FELON IN POSSESSION OF A
                                           )   FIREARM
                          Defendants.      )     Vio. of 18 U.S.C. § 922(g)(1) and
                                           )   924(a)(2)
                                           )
                                           )   COUNTS 4-5:
                                           )   POSSESSION OR SALE OF A
                                           )   STOLEN FIREARM
                                           )    Vio. of 18 U.S.C. § 922(j) and
                                           )   924(a)(2)

                                       INDICTMENT

       The Grand Jury charges that:




      Case 3:20-cr-00016-SLG-MMS Document 2 Filed 02/21/20 Page 1 of 5
                                        COUNT 1

       Beginning on or about a date unknown to the Grand Jury, but not later than

September 5, 2019, and continuing through on or about December 31, 2019, within the

District of Alaska, the defendants, CLAY MILLHOUSE, a/k/a “Bear,” and SHAD RIDER-

SORDEN, a/k/a “Shadow,” did knowingly and intentionally conspire with one another,

and others known and unknown to the Grand Jury, to possess, receive, store, barter, sell

and dispose of stolen firearms that had been previously been shipped or transported in

interstate or foreign commerce, knowing or having reasonable cause to believe that the

firearms were stolen.

       All of which is in violation of 18 U.S.C. § 922(j).

                                      OVERT ACTS

       In furtherance of the conspiracy, and to effect the objects thereof, the defendants,

together with other persons known and unknown to the Grand Jury, performed and caused

to be performed certain overt acts in the District of Alaska and elsewhere, including, but

not limited to, the following:

       1.     On or about September 20, 2019, CLAY MILLHOUSE and SHAD RIDER-

SORDEN, along with another man, pulled into the driveway of a residence located in

Anchorage, Alaska in a blue/black 2002 Chevrolet Silverado pickup truck, Alaska license

plate number JKE740, with “Locally Hated” on the back window.

       2.     On or about September 20, 2019, CLAY MILLHOUSE and SHAD RIDER-

SORDEN, entered into a residence unlawfully and exited carrying a large gun safe, which

included approximately 12 weapons, including a Remington model 870 express magnum,
                                        Page 2 of 5


       Case 3:20-cr-00016-SLG-MMS Document 2 Filed 02/21/20 Page 2 of 5
.12 gauge pump action shotgun; a German Mauser, Model 98, 8mm (approximately) rifle

bolt action; and a Marlin, model 81-DL, .22 caliber bolt action rifle.

       3.     On or about November 25, 2019, CLAY MILLHOUSE and SHAD RIDER-

SORDEN sold firearms to another person, including a Remington model 870 express

magnum, .12 gauge pump action shotgun; a German Mauser, Model 98, 8mm

(approximately) rifle bolt action; and a Marlin, model 81-DL, .22 caliber bolt action rifle.

       4.     On or about November 25, 2019, CLAY MILLHOUSE and SHAD RIDER-

SORDEN cautioned the firearms buyer to be cautious about re-selling the firearms in state.

       All of which is in violation of 18 U.S.C. § 371.

                                        COUNT 2

       On or about November 25, 2019, within the District of Alaska, the defendant, CLAY

MILLHOUSE a/k/a “Bear,” knowingly having been convicted of a crime punishable by

imprisonment for a term exceeding one year, did knowingly possess, in an affecting

interstate and foreign commerce, the following firearms:

   1. German Mauser, Model 98, 8mm (approximately) rifle bolt action;

   2. Marlin, model 81-DL, .22 caliber bolt action rifle;

   3. Remington model 870 express magnum, .12 gauge pump action shotgun;

   4. Henry, model H001, .22 caliber lever action rifle;

   5. Remington, model 700, .222 caliber bolt action rifle;

   6. Winchester, model 70 FW, .243 caliber bolt action rifle; and

       All of which is in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2).


                                        Page 3 of 5


      Case 3:20-cr-00016-SLG-MMS Document 2 Filed 02/21/20 Page 3 of 5
                                        COUNT 3

       On or about December 30, 2019, within the District of Alaska, the defendant, CLAY

MILLHOUSE, a/k/a “Bear,” knowingly having been convicted of a crime punishable by

imprisonment for a term exceeding one year, did knowingly possess, in and affecting

interstate and foreign commerce, firearms, to wit: a Taurus, model Raging Bull, .454

caliber revolver.

                                        Prior Convictions

    Conviction Date               Offense                   Court              Case No.
                         Sexual Abuse of a Minor
  December 08, 2017      2- Contact, Victim Under     State of Alaska   3AN-14-03387CR
                                     13
                            Theft in the Second
  November 9, 2015                                    State of Alaska   3AN-13-11898CR
                                  Degree
                            Theft in the Second
   October 11, 2010                                   State of Alaska    3AN-10-7601CR
                                  Degree
                            Theft in the Second                                3AN-S06-
  December 24, 2008                                   State of Alaska
                                  Degree                                        9581CR
                          Robbery in the Second                                3AN-S04-
  September 12, 2005                                  State of Alaska
                                  Degree                                        2534CR

       All of which is in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2).

                                        COUNT 4

       On or about November 25, 2019, within the District of Alaska, the defendants,

CLAY MILLHOUSE, a/k/a “Bear,” and SHAD RIDER-SORDEN, a/k/a “Shadow,”

knowingly received, possessed, concealed, stored, bartered, sold, and disposed of stolen

firearms, to wit: a German Mauser, Model 98, 8mm (approximately) bolt action rifle; a

Marlin, model 81-DL, .22 caliber bolt action rifle; and a Winchester, model 70 FW, .243

                                        Page 4 of 5


      Case 3:20-cr-00016-SLG-MMS Document 2 Filed 02/21/20 Page 4 of 5
caliber bolt action rifle; which had been shipped and transported in interstate and foreign

commerce, knowing and having reasonable cause to believe said firearms were stolen.

       All of which is in violation of 18 U.S.C. §§ 922(j) and 924(a)(2).

                                        COUNT 5

       On or about December 5, 2019, within the District of Alaska, the defendant, SHAD

RIDER-SORDEN, a/k/a “Shadow,” knowingly received, possessed, concealed, stored,

bartered, sold, and disposed of stolen firearms, to wit: one Winchester, model 70 classic

super grade, .300WM caliber bolt action rifle with a Leopold scope, which had been

shipped and transported in interstate commerce, knowing and having reasonable cause to

believe said firearms were stolen.

       All of which is in violation of 18 U.S.C. §§ 922(j) and 924(a)(2).

       A TRUE BILL.


                                          s/ Grand Jury Foreperson
                                          GRAND JURY FOREPERSON


s/ Carole A. Holley
CAROLE A. HOLLEY
Assistant U.S. Attorney
United States of America



s/ Bryan Schroder
BRYAN SCHRODER
United States Attorney
United States of America


DATE: February 20, 2020
                                        Page 5 of 5


      Case 3:20-cr-00016-SLG-MMS Document 2 Filed 02/21/20 Page 5 of 5
